Citation Nr: 1810321	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.  



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Army from December 1979 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded in May 2012 and again in April 2017 for additional development. 

FINDING OF FACT

The Veteran's sleep apnea did not have its onset during any period of active duty service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated April 7, 2007.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  While the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination has not been provided for the claim on appeal.  However, the Board finds that an examination is not required because the record does not indicate that any currently diagnosed disorder has a causal connection or may be associated with the Veteran's military service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, despite the Veteran's allegations to the contrary, there are no events during the Veteran's relatively brief time in service to which an examiner could link the currently claimed sleep apnea.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

As a result, the only evidence of record that relates the Veteran's sleep apnea to service are his own conclusory lay assertions, which alone are not sufficient to render a VA examination or opinion necessary and do not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and an examination is not required here, even under the low threshold of McLendon.

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Law and Analysis

The Veteran is seeking service connection for sleep apnea, which he asserts had its onset during active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Available service treatment records do not document complaints or findings suggestive of a chronic sleep disorder including specific complaints of disordered sleep, snoring, shortness of breath, fatigue, excessive daytime sleepiness, or other signs indicative of sleep apnea.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any sleep problems in the immediate years after his separation from service in 1980.  The earliest relevant medical evidence is a September 1999 sleep study which shows the Veteran was found to have a obstructive sleep apnea and was given a CPAP (Continuous Positive Airway Pressure) machine.  See Sleep Medicine Noted dated September 29, 1999.  This treatment record does not suggest that sleep apnea originated during military service and there is no indication that the Veteran related any pertinent symptoms to service or any event of service at this time.  The Board has also reviewed the Veteran's informal claim for service connection, but he did not list any dates of medical treatment or evaluation for pertinent problems in the immediate years following his separation from service.  See February 2007 VA Form 21-4138.  

Furthermore, there is no competent evidence linking the post-service sleep apnea to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to service/events therein.

Based on the foregoing, the Board is unable to attribute the Veteran's diagnosed sleep apnea to his military service.  Pertinent complaints do not arise in post-service treatment records until almost 20 years after service ended.  The Veteran's failure to report any pertinent complaints in the immediate years after service, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Although not a dispositive factor, the lapse in time between service and post-service medical symptoms may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).

There is also no medical opinion linking the post-service sleep apnea to the Veteran's military service decades earlier.  As noted above, the record in this case is negative for any indication, other than the Veteran's own general assertion, that his sleep apnea is somehow related to his military service.  As such, his sole assertion that he wants service connection for this disorder is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of sleep apnea (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the respiratory system and understanding of the potential causes and risk factors of sleep apnea, and so is beyond the scope of knowledge of a lay person.  

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for sleep apnea is denied.

____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


